HOBSON, Acting Chief Judge.
Both appellant husband and cross-appellant wife appeal a final judgment of dissolution of marriage. We reverse only paragraph 3 of the final judgment which holds:
That the Husband shall pay an attorney’s fee of $750.00 to Robert M. Chambers, Attorney-at-law, ... as a contribution to the Wife’s attorney’s fees and costs, within 90 days of the date of Judgment.
We affirm the remainder of the final judgment.
The record reflects that the only testimony regarding the wife’s attorney fees was her testimony that she had retained her attorney, paid him $150 and could not afford to pay more. An award of attorney fees must be based on competent, substantial evidence as to the value of services rendered. The factors to be considered are set out in Disciplinary Rule 2-106{B), Code of Professional Responsibility.
For reasons stated above, we remand this cause so that the trial court may receive testimony in order to properly determine the issue of the wife’s attorney fees.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for further proceedings not inconsistent with this opinion.
DANAHY and CAMPBELL, JJ., concur.